                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

NATALIE PRECIADO,
Parent, on behalf of J.G., Student,

               Plaintiff,

v.                                                          No. 2:19-cv-00184 SMV/KRS

BOARD OF EDUCATION OF
THE CLOVIS MUNICIPAL SCHOOLS,

               Defendant.



CLOVIS MUNICIPAL SCHOOLS
BOARD OF EDUCATION,

               Plaintiff,

v.                                                          No. 2:19-cv-00185 JB/CG

NATALIE PRECIADO, Parent of
J.G., a minor,

               Defendant.


                             ORDER GRANTING
               JOINT MOTION FOR PROPOSED BRIEFING SCHEDULE

       THIS MATTER comes before the Court on the Joint Motion for Proposed Briefing

Schedule. The parties in the above-captioned cases appear by and through their attorneys, Gail

Stewart, Steven Granberg, Attorney at Law, representing Natalie Preciado, Parent of J.G., a minor,

and M. Karen Kilgore, Cuddy & McCarthy, LLP, representing Clovis Municipal Schools Board of

Education. The Court having considered the Motion and the pleadings in this matter and being

otherwise advised, FINDS:
       The schedule for briefing the Individuals with Disabilities Education Act issues/appeal is as

follows:

       •   Brief in Chief to be filed by Clovis due: August 9, 2019;

       •   Response to Brief in Chief to be filed by Preciado due: August 30, 2019; and

       •   Reply in Support of Brief in Chief to be filed by Clovis due: September 20, 2019.


       IT IS SO ORDERED.




                                                     KEVIN R. SWEAZEA
                                                     UNITED STATES MAGISTRATE JUDGE




                                                 2
